Citation Nr: 0412364	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation of 100 percent prior 
to August 31, 2001 for a service-connected nervous disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in June 2002.  

In May 2003, the veteran waived his right to a personal 
hearing before a Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  The veteran's most recent final denial of the claim of 
entitlement to service connection for a nervous disorder was 
in a February 1999 rating decision.  

2.  On June 1, 2000, the veteran filed a petition to reopen 
the previously denied claim of entitlement to service 
connection for a nervous disorder.

3.  A June 2002 rating decision granted service connection 
for a nervous disorder, with staged ratings of 10 percent 
effective on June 1, 2000, the date of the petition to 
reopen, and 100 percent, effective on August 31, 2001, the 
date of the last VA medical examination.  

4.  Medical evidence resulting from an August 31, 2001 
examination is the sole evidence of record received on or 
after June 1, 2000 supporting the assignment of a 100 percent 
rating for the service-connected nervous disorder.  






CONCLUSION OF LAW

The veteran is not entitled to an effective date earlier than 
August 31, 2001 for the award of disability compensation at a 
100 percent rating for service-connected nervous disorder.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(r) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, under VCAA, VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102; 5103 (West 2002).  
There is no issue in this case as to providing an appropriate 
application form, or as to the completeness of the 
application.  First, in the Statement of the Case (SOC) dated 
in May 2003, the RO advised the veteran of VA regulations 
pertaining to the duty to assist (38 C.F.R. § 3.159).  
Moreover, in September 2003, the RO sent the veteran a duty-
to-assist letter advising him of the status of his claim; 
what evidence and information are required to show 
entitlement to the claim; what specifically the VA would do 
to assist him in developing his claim; what specific evidence 
the VA is responsible for obtaining; what the veteran is 
responsible for doing to help the VA assist him in developing 
the claim.  The letter further advised where and when to send 
any additional information and evidence and how he can 
contact VA if he has questions or needs assistance.  
Moreover, the letter specifically stated: "If there is any 
other evidence or information that you think will support 
your claim, please let us know."  

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  The RO has obtained and associated 
with the claims folder relevant evidence, which includes 
private physicians' records.  The veteran also received VA 
medical examinations in connection with his claim.     

The Board notes that the RO's VCAA letter was sent to the 
veteran in September 2003, after the issuance of the June 
2002 rating decision from which this appeal arises.  Nor does 
the letter specifically mention VCAA.  Nonetheless, the Board 
finds nothing to indicate that the veteran was prejudiced by 
what appears to have been harmless error on the RO's part.  
Indeed, the Board notes that, after the issuance of the SOC, 
neither the veteran nor his representative sent any new 
evidence to further support the claim.  Instead, the veteran 
wrote the RO in September 2003, and affirmatively stated: 
"All evidence is on record," and "Please continue appeal 
to BVA."  The Board finds it reasonable to construe this 
action to mean that the veteran has no contention with 
respect to the VA's VCAA duties and is satisfied with the 
evidentiary development in his claim.  In light of all of the 
above, the Board finds that VA has fulfilled its notification 
and assistance obligations consistent with VCAA, VA 
regulations implementing VCAA, and applicable precedent, 
including Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In conclusion, the Board finds that all reasonable efforts to 
secure and develop the evidence necessary for an equitable 
disposition of the matter on appeal have been made by the 
agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to establish a 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  The 
Board concludes that a decision on the merits now would not 
violate the VCAA, nor prejudice the veteran under Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a claim reopened after final disallowance, in 
general, subject to narrowly limited exceptions under 
38 C.F.R. § 20.1304(b)(1), "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400; § 3.400(r).

As to the form of a claim for VA benefits, generally, a 
specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  
Implementing regulations provide that a claim or application 
could either be a formal or informal communication, in 
writing, requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 38 
C.F.R. § 3.1(p) (2003).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. § 
3.155(a) (2003).  

Further, governing case law provides that the VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.  

III.  Analysis

The Board has reviewed all the evidence and information of 
record.  Here, on June 4, 2002, the Board determined that (1) 
the RO's February 1999 rating decision, which found that no 
new and material evidence had been submitted to reopen a 
claim for service connection for a nervous order, was final; 
(2) new and material evidence had been submitted since 
February 1999, and accordingly, the claim was reopened; and 
(3) based on the entire record to date, service connection 
for a nervous disorder, diagnosed variously as chronic 
obsessive compulsive disorder and PTSD, was warranted.  

Subsequently, consistent with the Board's June 4, 2002 
decision, the RO issued a June 14, 2002 rating decision 
granting service connection for a nervous disorder.  It also 
determined that staged ratings of 10 percent effective on 
June 1, 2000, the date on which the last claim to reopen was 
filed; and 100 percent, effective on August 31, 2001, the 
date of the VA medical examination that supported a finding 
of increased disability, were warranted.  In this appeal, the 
veteran seeks an earlier effective date of June 1, 2000 for 
the award of disability compensation at 100 percent.  See VA 
Form 9, veteran's appeal to the Board.
As discussed above, the effective date of a claim reopened 
after final disallowance, in general, is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C. F. R. § 3.400(r).  Narrow exceptions to this 
general rule, set forth in 38 C.F.R. § 20.1304(b)(1), do not 
apply in this case because (1) there was no request for 
change in representation while the appeal was pending, as the 
record indicates that the Puerto Rico Public Advocate for 
Veterans Affairs has represented the veteran since early 1999 
and still does represent him in connection with this claim; 
(2) the veteran did not request a Board hearing on appeal; 
and (3) the record provides that no additional evidence was 
proffered to support this claim since the certification of 
appeal to the Board, in December 2003.  Accordingly, the 
general effective date rule applies here. 

The veteran claims entitlement to an effective date of June 
1, 2000 for the 100 percent rating.  This is the date on 
which the veteran's most recent petition to reopen the 
previously denied claim of entitlement to service connection 
for a nervous disorder was received.  Prior to June 2000, the 
veteran sought to reopen the same claim in a December 1998 
petition.  A February 1999 rating decision, which denied the 
petition on the grounds that no new and material evidence had 
been submitted, was sent to the veteran with a letter dated 
on March 1, 1999.  The veteran filed a notice of 
disagreement, but failed to perfect an appeal to the Board.  
The record contains absolutely no evidence of any 
communication from the veteran thereafter, until the filing 
of a June 1, 2000 petition to reopen.  Accordingly, the 
February 1999 rating decision became final, and the earliest 
possible date for the purposes of any compensation for 
service-connected nervous disorder is June 1, 2000, the date 
on which the most recent petition to reopen was filed.    

The inquiry for the Board, then, is whether there is evidence 
to support the assignment of 100 percent rating for a nervous 
disorder on June 1, 2000, as the veteran alleges, or if not, 
on a date between June 1, 2000 and August 31, 2001.  The 
latest such date is the date on which the 100 percent rating 
can be assigned.  See 38 C.F.R. § 3.400(r).  In this regard, 
the Board reviews evidence of record after February 1999, as 
the record indicates that all evidence of record received up 
to the issuance of the February 1999 decision had been 
reviewed before the February 1999 rating decision was issued, 
and this rating decision subsequently became final.    
The record includes a VA medical examination (conducted by 
two VA psychiatrists) report dated on August 31, 2001.  
According to the report, the veteran's claims folder, 
including service medical records, was reviewed.  Contrary 
the veteran's assertions, the claims folder contains no 
record of VA psychiatric treatment because he received none 
at VA.  At the examination, the veteran was "noticeably 
anxious" and "overly cryful," and described 
obsessive/compulsive behaviors, such as repeated handwashing 
for fear of germs and possibly infecting other people.  The 
veteran reportedly never took medication to control his 
psychiatric problems out of fear about the effects of 
medication.  His mood was described as severely anguished, 
anxious, and depressed.  The veteran was oriented to time, 
person, and place; and his memory was "obsessively preserved 
for all details."  Intellectual functioning was adequate; 
judgment and insight were poor.

In August 2001, the VA psychiatrists opined that they do not 
consider the stress of military duty as the exclusive reason 
for the veteran's current psychiatric condition because the 
veteran's own behaviors and obsessive/compulsive tendencies 
affected his ability to deal with combat situations in 
service and manage his life after service.  Moreover, the 
psychiatrists noted that the veteran himself played a role in 
the current state of his psychiatric condition by refusing 
medication and other types of treatment offered.  The veteran 
was diagnosed with: Axis I: severe, chronic obsessive 
compulsive disorder (COPD) and major depression secondary to 
COPD; Axis II: obsessive compulsive personality with very 
strong histrionic features; Axis III: none; Axis IV: 
psychosocial stressors (his own personality characteristics).  
His Global Assessment of Function (GAF) scale (see supra) 
score for COPD was 35 to 30; GAF for major depression was 40.               

The veteran also was examined by VA in April 2001.  The 
report of this examination provides that there is no history 
of the use of medication (given by VA or through private 
treatment) by the veteran to control or manage his 
psychiatric condition.  The veteran has been unemployed since 
1972, but has subsisted on Social Security benefits.  He 
believes that the discontinuation of his VA pension benefits 
in 1992 due to the level of his wife's income was unfair.  On 
examination, the veteran appeared clean, and adequately 
dressed and groomed.  He was alert and oriented to time, 
person, and place.  His mood was anxious and "slightly 
depressed."  His affected was constricted.  His attention, 
concentration, and memory were described as good.  There was 
no evidence of hallucinations, or thought or perceptual 
disorders; nor was the veteran suicidal or homicidal.  He 
exhibited good impulse control, and spoke clearly and 
coherently.  He was diagnosed with anxiety disorder, not 
otherwise specified, and obsessive compulsive personality 
disorder with histrionic features.  The GAF score was 65.  

The GAF is a scale from 0 to 100, reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130 (2003).  GAF of 21 to 30 
denotes significant symptoms, including behavior considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF of 31 to 40 denotes significant symptoms, including some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed, 
avoids friends, neglects family, and is unable to work).  A 
GAF of 61-70 denotes some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally good 
functioning, including maintenance of some meaningful 
interpersonal relationships.   

The record also contains a report by Dr. F. A., private 
physician, in connection with a psychological evaluation 
conducted in late May 2001.  After conducting the Wechsler 
for Adults, Human Figure (Machover), Thematic Aperception 
(TAT), and Rorschach tests, the doctor diagnosed the veteran 
with "Post Traumatic Disorder, possibly related to [the 
veteran's] military service," and "DSM IV PTSD."  
Psychiatric follow-up sessions were recommended.      

The record further provides an addendum to an evaluation 
report of Dr. R. G. (the veteran's cousin and a private 
physician), dated in late May 2000, as a follow-up to a 
January 1999 evaluation report.  In May 2000, Dr. R. G. 
stated that the veteran's "mental disability should be 100 
%" and that "there has been no change whatsoever [in 
comparison to the January 1999 evaluation], but rather, a 
progressive mental deterioration."  The Board notes that in 
his January 1999 evaluation report, Dr. R. G. stated that he 
had given the veteran "intensive" treatment for "several 
years," and that the veteran is "connected with the service 
for his nerves and . . . his disability is 100%."  In 
January 1999, Dr. R. G. diagnosed the veteran with major 
depressive disorder with psychotic features, panic disorder, 
and severe depressive compulsive neurosis.       

Finally, the record includes the transcript of an RO hearing 
conducted in late May 2001, at which Dr. R. G., the veteran's 
cousin, testified.  As the hearing transcript indicates, Dr. 
R. G. stated that he had treated the veteran since 1973 and 
opined that there is basis for service connection in the 
veteran's case.  He further stated that he agreed with Dr. F. 
A.'s diagnosis of PTSD.           

Having reviewed all of the evidence described above, the 
Board finds that the August 31, 2001 VA examination report is 
the sole evidence of record received on or after June 1, 2000 
supporting the assignment of a 100 percent rating for the 
nervous disorder.  The veteran was noted to be "noticeably 
anxious," "overly cryful," and reported 
obsessive/compulsive behaviors.  He was described as severely 
anguished, anxious, and depressed.  Intellectual functioning 
was adequate, but judgment and insight were poor.  While the 
VA psychiatrists opined that the veteran himself had played a 
role in the lack of improvement in his psychiatric condition, 
the evidence, in sum, shows that the veteran's condition was 
noted as severe as of August 31, 2001.  Of particular note is 
the substantially low GAF scores ranging between 30 and 40, 
which indicate significant impairment in functioning.  The 
August 2001 VA report is not only the most recent medical 
evidence, it is the strongest evidence after June 2000 of the 
severity of symptoms.



The Board has weighed the August 2001 VA examination report 
against the others described above.  First, VA's April 2001 
examination report, in sum, documents GAF of 65, 
significantly higher than the 30-40 range noted in August 
2001.  In April 2001, the veteran was described as anxious 
and "slightly depressed."  His affected was constricted.  
However, his attention, concentration, and memory were 
described as good.  There was no evidence of hallucinations, 
or thought or perceptual disorders; nor was the veteran 
suicidal or homicidal.  He exhibited good impulse control, 
and spoke clearly and coherently.  These symptoms indicate 
moderate limitation of functioning, but are not in any way 
severe enough to merit a 100 disability rating.  

Second, as for Dr. R. G.'s opinion in May 2000 that the 
veteran is completely disabled, the Board notes that this 
physician stated that he gave the veteran "intensive" 
treatment for "several years"; however, this statement 
contradicts the veteran's own admission that he had refused 
to take medication or undergo other types of treatment (see 
VA examination reports).  Moreover, Dr. R. G. contradicted 
himself at the May 2001 RO hearing when he stated his 
agreement with Dr. F. A.'s diagnosis of PTSD, but he himself 
did not even diagnose the veteran with PTSD after purportedly 
treating him "intensively" for many years.  Further, the 
Board questions what the "intensive" treatment could have 
entailed, as there is no evidence of diagnostic testing 
performed by Dr. R. G., or medications he prescribed for the 
veteran.  Finally, the doctor's records suggest that his 
findings and diagnoses likely were rendered based upon the 
veteran's own accounting of his psychiatric history, and not 
upon a full review of medical documentation.         

Finally, with respect to Dr. F. A., while he reportedly 
conducted a number of psychiatric tests on one occasion in 
May 2001, there is no evidence that he ever treated the 
veteran on an ongoing basis or knew of the veteran's history 
based upon his own observations of the veteran over time.  
Rather, his report strongly suggests that he saw the veteran 
on one occasion in May 2001, heard the veteran's accounting 
of his psychiatric history, and, after conducting several 
tests, issued his report.  Indeed, this doctor does not even 
provide a definitive opinion as to whether there is in fact a 
basis for service connection (he stated: "Post Traumatic 
Disorder, possibly related to [the veteran's] military 
service"), much less opine on the extent of the veteran's 
psychiatric condition.

In light of all of the foregoing, the Board finds that 
entitlement to a 100 percent disability rating for a service-
connected nervous disorder arose on August 31, 2001.  This 
date being later than the date on which the last petition to 
reopen was filed (June 1, 2000), the Board concludes that 
August 31, 2001 remains the effective date for the 100 
percent evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
resolution of reasonable doubt in the veteran's favor under 
38 U.S.C.A. § 5107(b) is not permissible. 


ORDER

The claim of entitlement to a 100 percent disability rating 
prior to August 31, 2001 is denied for service-connected 
nervous disorder.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



